EXHIBIT 99.2 Cameron Highway Oil Pipeline Company Unaudited Financial Statements for the Nine Months Ended September 30, 2010 (unaudited) and for the Year Ended December 31, 2009 1 CAMERON HIGHWAY OIL PIPELINE COMPANY BALANCE SHEETS (Dollars in thousands) September 30, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ Accounts receivable Prepaid and other current assets Total current assets PROPERTY, PLANT AND EQUIPMENT, NET Total assets $ LIABILITIES AND PARTNERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accounts payable – affiliates Other current liabilities Total current liabilities OTHER LIABILITIES COMMITMENTS AND CONTINGENCIES PARTNERS’ EQUITY Total liabilities and partners’ equity $ See Notes to Unaudited Financial Statements 2 CAMERON HIGHWAY OIL PIPELINE COMPANY STATEMENTS OF OPERATIONS (Dollars in thousands) For the Nine Months Ended September 30, REVENUES Crude oil handling revenues $ $ Total revenues COSTS AND EXPENSES Depreciation and accretion Other operating costs and expenses (see Note 4) General and administrative costs 49 64 Total costs and expenses OPERATING INCOME OTHER INCOME Interest income 4 18 NET INCOME $ $ See Notes to Unaudited Financial Statements 3 CAMERON HIGHWAY OIL PIPELINE COMPANY STATEMENTS OF CASH FLOWS (Dollars in thousands) For the Nine Months Ended September 30, OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash flows provided by operating activities: Depreciation and accretion Loss on sale of asset Effect of changes in operating accounts Accounts receivable ) Prepaid and other current assets ) Accounts payable ) Other current liabilities ) Net cash provided by operating activities INVESTING ACTIVITIES Capital expenditures ) ) Cash used in investing activities ) ) FINANCING ACTIVITIES Distributions to partners ) ) Cash used in financing activities ) ) NET CHANGE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, JANUARY 1 CASH AND CASH EQUIVALENTS, SEPTEMBER 30 $ $ See Notes to Unaudited Financial Statements 4 CAMERON HIGHWAY OIL PIPELINE COMPANY STATEMENTS OF PARTNERS’ EQUITY (Dollars in thousands) Cameron Highway Cameron Highway Cameron Highway Pipeline I, L.P. Pipeline II, L.P. Pipeline III, L.P. (Enterprise) (Valero) (Valero) 50% 25
